    Case 3:20-cv-00740 Document 36 Filed 02/15/21 Page 1 of 3 PageID #: 268




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               HUNTINGTON DIVISION


 CHRISTOPHER FAIN, et al.,
 individually and on behalf of all others
 similarly situated,

                Plaintiffs,

        v.                                                   CIVIL ACTION NO. 3:20-cv-00740
                                                               HON. ROBERT C. CHAMBERS
 WILLIAM CROUCH, et al.,

                Defendants.


             JOINT MOTION TO DISMISS AFFORDABLE CARE ACT CLAIM
                     AGAINST DEFENDANT TED CHEATHAM

       Pursuant to Federal Rule of Civil Procedure 21, Plaintiffs Brian McNemar and Zachary

Martell, and Defendant Ted Cheatham, jointly move this Court to dismiss Mr. McNemar and Mr.

Martell’s claim against Defendant Cheatham under Section 1557 of the Affordable Care Act.

       As relevant to this motion, on November 12, 2020, Mr. McNemar and Mr. Martell filed a

complaint challenging the exclusion of gender-confirming care (the “Exclusion”) in West

Virginia’s state employee health plan. ECF No. 1. The complaint includes two claims by Mr.

McNemar and Mr. Martell against Defendant Ted Cheatham, including (i) in Count I, a claim

under the Equal Protection Clause of the Fourteenth Amendment, pursuant to 42 U.S.C. § 1983;

and (ii) in Count II, a claim under Section 1557 of the Patient Protection and Affordable Care

Act, pursuant to 42 U.S.C. § 18116 (“Section 1557”).

       In the interest of streamlining the issues in this case, the parties jointly move the Court to

dismiss Mr. McNemar and Mr. Martell’s claim in Count II against Defendant Cheatham under
    Case 3:20-cv-00740 Document 36 Filed 02/15/21 Page 2 of 3 PageID #: 269




Section 1557 with prejudice. The parties agree that each side will bear its costs and fees as to

that claim, and that this motion does not affect any other claim in the case.

       Wherefore, the parties jointly request that the Court grant this motion by entering the

concurrently submitted proposed order.

Dated: February 15, 2021                          Respectfully submitted,

s/_Walt Auvil___________                          Avatara Smith-Carrington, MD Bar*
Walt Auvil, WV Bar No. 190                        LAMBDA LEGAL DEFENSE AND EDUCATION
THE EMPLOYMENT LAW CENTER, PLLC                   FUND, INC.
1208 Market Street                                3500 Oak Lawn Avenue, Suite 500
Parkersburg, WV 26101                             Dallas, TX 75219
Phone: 304-485-3058                               Phone: 214-219-8585
Facsimile: 304-485-3058                           Facsimile: 214-219-4455
auvil@theemploymentlawcenter.com                  asmithcarrington@lambdalegal.org

Anna P. Prakash, MN Bar No. 0351362*              Nora Huppert, CA Bar No. 330552*
Nicole J. Schladt, MN Bar No. 0400234*            LAMBDA LEGAL DEFENSE AND EDUCATION
NICHOLS KASTER, PLLP                              FUND, INC.
IDS Center, 80 South 8th Street                   4221 Wilshire Boulevard, Suite 280
Suite 4700                                        Los Angeles, CA 90010
Minneapolis, MN 55402                             Phone: 213-382-7600
Phone: 612-256-3200                               Facsimile: 213-351-6050
Facsimile: 612-338-4878                           nhuppert@lambdalegal.org
aprakash@nka.com
nschladt@nka.com                                  Sasha Buchert, OR Bar No. 070686*
                                                  LAMBDA LEGAL DEFENSE AND EDUCATION
Tara L. Borelli, GA Bar No. 265084*               FUND, INC.
Carl S. Charles, NY Bar No. 5427026*              1776 K Street, N.W., 8th Floor
LAMBDA LEGAL DEFENSE AND EDUCATION                Washington, DC 20006-2304
FUND, INC.                                        Phone: 202-804-6245
730 Peachtree Street NE, Suite 640                Facsimile: 202-429-9574
Atlanta, GA 30308                                 sbuchert@lambdalegal.org
Phone: 470-225-5341
Facsimile: 404-897-1884
tborelli@lambdalegal.org
ccharles@lambdalegal.org

* Admitted Pro Hac Vice

                                       Attorneys for Plaintiffs




                                                  2
   Case 3:20-cv-00740 Document 36 Filed 02/15/21 Page 3 of 3 PageID #: 270



s/ Eric D. Salyers             .
Perry W. Oxley (WVSB # 7211)
David E. Rich (WVSB #9141)
Eric D. Salyers (WVSB #13042)
Christopher K. Weed (WVSB #13868)
OXLEY RICH SAMMONS, PLLC
P.O. Box 1704
517 9th Street, Suite 1000
Huntington, West Virginia 25718
Phone: (304) 522-1138
Fax: (304) 522-9528
poxley@oxleylawwv.com
drich@oxleylawwv.com
esalyers@oxleylawwv.com
cweed@oxleylawwv.com

                            Attorneys for Defendant Ted Cheatham




                                             3
